Citation Nr: 1140466	
Decision Date: 11/01/11    Archive Date: 11/16/11

DOCKET NO.  09-12 551	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for a bilateral leg condition, to include varicose veins.  

2.  Entitlement to a disability rating in excess of 10 percent for post-traumatic osteoarthritis, right hip, with degenerative cyst of right acetabulum.  

3.  Entitlement to a total disability rating based upon individual unemployability due to service-connected disability (TDIU).  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Saira Spicknall, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from January 1971 to October 1972, and in the United States Navy from August 1974 to May 1976.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision of the Denver, Colorado Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge in June 2011.  A transcript of that hearing has been associated with the claims file.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets any further delay in adjudicating the Veteran's claims, pursuant to the duty to assist, the issues of service connection for a bilateral leg condition, to include varicose veins, a disability rating in excess of 10 percent for post-traumatic osteoarthritis, right hip, with degenerative cyst of right acetabulum, and TDIU must be remanded for further development.

In a June 2011 Travel Board hearing, the Veteran testified that he applied for and was awarded Social Security disability benefits for his hip and bilateral leg conditions.  The record does not reflect that any efforts have been made to obtain any Social Security Administration (SSA) records.  Such efforts are required pursuant to 38 C.F.R. § 3.159(c)(2) (2011).  See also Baker v. West, 11 Vet. App. 163, 169 (1998) (VA's duty to assist includes obtaining SSA records when the veteran reports receiving SSA disability benefits, as such records may contain relevant evidence).  Therefore, as these SSA records may be relevant to the current claims on appeal, a request should be made to the SSA for any records pertaining to the Veteran, including any decisions and any medical evidence relied upon in making those decisions.  See Murincsak v. Derwinski, 2 Vet. App. 363 (1992); see also Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).

With respect to the Veteran's claim for service connection for a bilateral leg condition, to include varicose veins, the Board finds that a remand for a VA examination with an opinion is necessary for the following reasons.  

The duty to assist requires that VA make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  In claims for disability compensation, it requires that VA provide medical examinations or obtain medical opinions when necessary for an adequate decision.  38 C.F.R. § 3.159.  A medical examination or medical opinion is deemed to be necessary if the record does not contain sufficient competent medical evidence to decide the claim, but includes competent lay or medical evidence of a current diagnosed disability or persistent or recurrent symptoms of disability, establishes that a veteran suffered an event, injury, or disease in service, or has a disease or symptoms of a disease manifest during an applicable presumptive period, and indicates the claimed disability or symptoms may be associated with the established event, injury, or disease.  38 C.F.R. § 3.159(c)(4) (2011).  The U.S. Court of Appeals for Veterans Claims (Court) has held the types of evidence that "indicate" that a current disability "may be associated" with military service include credible evidence of continuity and symptomatology such as pain or other symptoms capable of lay observation.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  

The Board notes that where a veteran's service-connected disability causes an increase in a nonservice-connected disability, the veteran is entitled to service connection for that incremental increase in severity attributable to the service-connected disability.  See Allen v. Brown, 7 Vet. App. 439 (1995). 

The Veteran testified in a June 2011 Travel Board hearing that his bilateral leg condition was manifested mainly by varicose veins.  He also reported that he did not have circulation through his legs because of his hip disability.  The Veteran testified that he did not have varicose veins in service until he "got them blown out."  Finally he stated that was treated with pain medication for this condition.  

Service treatment reports reflect that the Veteran was treated on several occasions for varicose veins.  In a November 1969 induction examination, an abnormal examination of the lower extremities was reported although the accompanying notation was low back pain; it was also noted that the Veteran had a history of bilateral hip pain.  On January 1971 enlistment examination, it appears that an abnormal examination of the lower extremities and the spine was obtained; the accompanying explanation however was "LS spine".  Nonetheless, the Veteran was found to be qualified for active service.  Thereafter, in March 1971, November 1971, November 1975, and March 1976, he was treated for pain in the right leg, diagnosed as varicose veins and traumatic right hip and knee.  

VA outpatient treatment reports from February 2007 to April 2010 reflect that the Veteran was treated for pain in the legs and was diagnosed with varicose veins in May 2008.  

Here, in light of the fact that the Veteran is service-connected for post-traumatic osteoarthritis, right hip, with degenerative cyst of right acetabulum, he is currently diagnosed with varicose veins, he claimed his bilateral leg condition was secondary to his service-connected right hip, his testimony indicates that he was treated for varicose veins in service, and service treatment reports reflect treatment for varicose veins during the Veteran's active service, the Board finds that an etiology opinion is required to facilitate appellate review.  Therefore, the Veteran should be afforded a VA examination to determine whether it is at least as likely as not (50 percent or greater probability) that the Veteran's bilateral leg condition, to include varicose veins, had its onset in service or was otherwise related to service, or whether the Veteran's bilateral leg condition, to include varicose veins, is related to or was otherwise aggravated by the Veteran's service-connected post-traumatic osteoarthritis, right hip, with degenerative cyst of right acetabulum.  Id.; see McLendon, 20 Vet. App. 79; Locklear v. Nicholson, 20 Vet. App. 410 (2006); see also Waters v. Shinseki, 601 F.3d 1274, 1276 (2010).  

In regard to the Veteran's claim for a disability rating in excess of 10 percent for post-traumatic osteoarthritis, right hip, with degenerative cyst of right acetabulum, the Board finds that the Veteran testified in a June 2011 hearing that since his last VA examination in July 2007, his right hip symptoms had worsened by 50 to 80 percent.  As the Veteran was last provided a VA examination in July 2007, approximately four years ago, and the statements by the Veteran and his representative indicate that his right hip symptoms have worsened since that time, the Board finds that a current VA examination is necessary to adequately evaluate the claim.  Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPCGPREC 11-95 (1995); see also 38 C.F.R. § 3.327 (a reexamination will be requested whenever there is a need to verify the current severity of a disability).  

Finally, with respect to the Veteran's claim for a TDIU, the Veteran contends that he is unemployable due to his service-connected post-traumatic osteoarthritis, right hip, with degenerative cyst of right acetabulum, and his nonservice-connected bilateral leg condition.  The Veteran has provided testimony regarding his employment in the June 2011 Travel Board hearing, noting that he could not work and used to work as a truck driver but his right hip and bilateral leg disabilities prevented him from driving, sitting or standing.  He also testified that he had applied for and was awarded SSA disability benefits for his right hip and leg condition.  In addition, the Veteran also has an appeal pending for service connection for a bilateral leg condition, to include varicose veins, which is being remanded for further development and may affect the disabilities for which the Veteran is service-connected.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both are adjudicated).

In light of the above information, the Board observes that no opinion has been obtained regarding the question of the Veteran's employability which takes into account all of the Veteran's service-connected disabilities, to include post-traumatic osteoarthritis, right hip, with degenerative cyst of right acetabulum and may also include his bilateral leg condition if it is found to be related to the Veteran's active service or his service-connected post-traumatic osteoarthritis, right hip, with degenerative cyst of right acetabulum.  In adjudicating a claim for TDIU, VA may not reject the Veteran's claim without producing evidence, as distinguished from mere conjecture, that the Veteran's disabilities do not prevent him from performing work that would produce sufficient income to be other than marginal.  Friscia v. Brown, 7 Vet. App. 294 (1995); Beaty v. Brown, 6 Vet. App. 532, 537 (1994).  VA has a duty to supplement the record by obtaining an examination, which includes an opinion as to what, if any, affect the Veteran's service-connected disabilities have on his ability to work. Friscia, 7 Vet. App. at 297; see also Beaty, 6 Vet. App. at 538.  The Board finds a VA examination is required to determine whether the Veteran's service-connected disabilities combine to prevent employability.

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should contact the SSA and request copies of all documents pertaining to the Veteran, including any decisions and any medical records relied upon in making those decisions.  All records obtained pursuant to this request must be included in the Veteran's claims file.  If the search for such records has negative results, documentation to that effect should be included in the claims file.

2.  After the records above have been associated with the record or a negative response has been received, the AMC/RO should arrange for a VA examination of the Veteran to address the following: (1) the etiology of any currently diagnosed bilateral leg condition, to include varicose veins; (2) to determine the extent and severity of his service-connected post-traumatic osteoarthritis, right hip, with degenerative cyst of right acetabulum; and (3) for the purpose of determining the impact that his service-connected disabilities have on his ability to maintain substantially gainful employment.  The claims file, to include a copy of this remand, must be made available prior to completion of the evaluation.  The examiner must annotate the examination report to indicate review of pertinent evidence in the claims file.  All indicated studies should be performed, to include range of motion testing.  

Following the history and clinical evaluation, and any tests that are deemed necessary, the examiner is requested to render an opinion on the following:  

(a).  The examiner is asked to comment on the degree of severity of the Veteran's service-connected post-traumatic osteoarthritis, right hip, with degenerative cyst of right acetabulum, and its affect on his employment and activities of daily living.  

(b).  The examiner should also determine whether the Veteran has a current bilateral leg condition, to include varicose veins.  If, and only if, such a disability is diagnosed, then the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran has a bilateral leg condition, to include varicose veins that was:  (1) incurred in or is otherwise related to service; (2) proximately due to or the result of his service-connected right hip disability; or (3) aggravated or permanently worsened beyond the natural progression of the bilateral leg condition by his service-connected right hip disability.  

If it is determined that the Veteran's bilateral leg condition, to include varicose veins, was aggravated by his service-connected right hip, to the extent that is possible, the examiner should indicate the approximate degree of disability or baseline before the onset of the aggravation.  Please explain the reasons for the conclusion reached.  

(c).  Finally, the examiner is asked to provide an opinion as to whether it is at least as likely as not (50 percent or greater degree of probability) that the Veteran's service-connected disabilities (including post-traumatic osteoarthritis, right hip, with degenerative cyst of right acetabulum, and, only if the examiner finds that a bilateral leg condition was related to active service or related to or was aggravated by the service-connected right hip disability, bilateral leg condition) without consideration of his nonservice-connected disorders or age, render him incapable of maintaining substantially (more than marginal) employment consistent with his education and employment background.  

Note: The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.  

The examiner should review the entire record and provide a complete rationale for all opinions offered.  If an opinion cannot be expressed without resort to speculation, discuss why such is the case.  In this regard, indicate whether the inability to provide a definitive opinion is due to a need for further information or because the limits of medical knowledge have been exhausted regarding the etiology of the disability at issue or because of some other reason.  

3.  Thereafter, please review the claims folder to ensure that the foregoing requested development has been completed.  In particular, review the examination report to ensure that it is responsive to and in compliance with the directives of this remand and, if not, implement corrective procedures.  

4.  After completing any additional development deemed necessary, adjudicate the claims of entitlement to service connection for a bilateral leg condition, to include varicose veins, entitlement to a disability rating in excess of 10 percent for post-traumatic osteoarthritis, right hip, with degenerative cyst of right acetabulum, and entitlement to a TDIU.  If the benefits requested on appeal are not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished a Supplemental Statement of the Case, which addresses all of the evidence obtained after the issuance of the April 2010 Supplemental Statement of the Case, and provided an opportunity to respond.  The case should then be returned to the Board for further appellate consideration, if in order.  By this remand, the Board intimates no opinion as to any final outcome warranted.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp.2011).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


